DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,540,106 and US 9,880,755 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 and 4-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant’s invention is directed to a system for providing improved copy-on-write functionality within an SSD in an easy and efficient manner (i.e., a clone entry of the cloned data is carried out, where the cloned entry comprises the first reference to a master subscript, the second reference to a NEXT subscript and a value indicative of an end to the indirect ion data structure, and a computer processor is used for traversing the cloned data based on the references).

Applicant’s independent claims 8, 17 and 18 each recite, inter alia, a method for improved copy on write functionality within an SSD including the steps of determining that a reference to a next index of the master c-entry points to the clone c-entry; uncloning the clone c-entry by replacing the reference to the next index located in a first sub-entry with a packed logical block, and replacing a reference to a master index located in a second sub-entry with a packed logical block; and uncloning the master c-entry by replacing the reference to the next index located in a third sub-entry with a packed logical block, and replacing the reference to the master index located in a fourth sub-entry with a packed logical block, wherein each packed logical block comprises a map of logical block addresses (LBAs) to a physical address. These limitations, in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ZHUO H LI/Primary Examiner, Art Unit 2133